
	

114 HR 1323 IH: Shahbaz Bhatti International Religious Freedom Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1323
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Mr. Pitts (for himself, Ms. Eshoo, Mr. Smith of New Jersey, Mr. Ellison, Mr. Poe of Texas, Mr. Johnson of Georgia, Mr. Salmon, Ms. DeLauro, Mr. Chabot, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the International Religious Freedom Act of 1998 to further express United States foreign
			 policy with respect to, and to strengthen United States advocacy on behalf
			 of, freedom of religion or belief abroad and individuals persecuted in
			 foreign countries on account of religion or belief, and for other
			 purposes.
	
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Shahbaz Bhatti International Religious Freedom Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings; policy.
					Sec. 3. Definitions.
					Title I—Department of State activities
					Sec. 101. Office on International Religious Freedom; Ambassador at Large for International
			 Religious Freedom.
					Sec. 102. Reports.
					Sec. 103. Training for Foreign Service officers.
					Sec. 104. Programs and allocations of funds by United States missions abroad.
					Sec. 105. Prisoner lists and issue briefs on religious freedom concerns.
					Sec. 106. Report on foreign assistance to promote religious freedom and religious engagement.
					Sec. 107. Reports on countries not designated as countries of particular concern for religious
			 freedom.
					Title II—United States Commission on International Religious Freedom
					Sec. 201. Report of the Commission.
					Title III—National Security Council
					Sec. 301. Special Adviser on International Religious Freedom.
					Title IV—Presidential actions
					Sec. 401. Presidential actions in response to violations of religious freedom.
					Sec. 402. Presidential actions in response to particularly severe violations of religious freedom.
					Sec. 403. Consultations.
					Sec. 404. Description of Presidential actions.
					Sec. 405. Presidential waiver.
					Sec. 406. Termination of Presidential actions.
					Title V—Promotion of religious freedom
					Sec. 501. Assistance for promoting religious freedom.
					Sec. 502. International broadcasting.
			2.Findings; policy
 (a)FindingsSection 2(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(a)) is amended— (1)by redesignating paragraphs (3) through (7) as paragraphs (4) through (8), respectively;
 (2)by inserting after paragraph (2) the following new paragraph:  (3)International religious freedom means the right of all persons to fully enjoy freedom of religion or belief, as protected by international law, and applies to the holders of all religious beliefs and those who reject religious belief altogether.;
 (3)in paragraph (5) (as so redesignated)— (A)by striking the second and third sentences and inserting the following: More than 76 percent of the world’s population live in countries in which religion is restricted in significant ways, either by the government or by societal non-state actors. These limitations severely restrict or prohibit the freedom of people to study, believe, observe, and freely practice the religious faith of their choice.; and
 (B)by adding at the end the following new sentence: Other governmental violations include registration laws, laws limiting or prohibiting religious dress or symbols, anti-conversion laws, blasphemy laws, and apostasy laws.;
 (4)by further redesignating paragraphs (7) and (8) (as so redesignated) as paragraphs (9) and (12), respectively;
 (5)by inserting after paragraph (6) the following new paragraphs:  (7)In addition to governments, non-state actors severely violate freedom of religion or belief. These actors include individuals, mobs, vigilante groups, anti-government insurgents, militant organizations, and recognized terrorist groups. In those cases in which governments’ legal systems promote intolerance, non-state actors often act unilaterally to enforce these biased measures.
 (8)Over the past 15 years, the global landscape for religious freedom has deteriorated. While authoritarian governments continue to persecute individuals, unchecked majoritarianism against religious minorities and increasing acts of violence by religious extremists against any who challenge their ideologies are troubling new threats to this fundamental freedom. Such violence includes the 2011 assassination of Pakistan’s Minister of Minority Affairs, Shahbaz Bhatti, an advocate for religious freedom.;
 (6)by inserting after paragraph (9) (as so redesignated) the following new paragraphs:  (10)Freedom of religion or belief also is central to a country’s stability and security. Religious freedom abuses are linked to abuses of other human rights, and to instability and violent extremism. Wherever religious freedom is abused, peace and security may be threatened, affecting societies and in some cases the security of the United States. As such, religious freedom merits consideration with economic, security, and other concerns.
 (11)The United States must do more to promote freedom of religion or belief overseas. This fundamental freedom is under serious and sustained pressure across much of the globe.; and
 (7)by striking paragraph (12) (as so redesignated) and inserting the following:  (12)Congress has recognized and denounced acts of religious persecution through the passage of the following measures and adoption of the following resolutions:
 (A)H.R. 2330 of the One Hundred Eighth Congress, which became Public Law 108–61, prohibiting the importation into the United States of any article that is a product of Burma (Myanmar) until the President determines and certifies to Congress that Burma has met certain conditions, including the releasing of all political prisoners and permitting the peaceful exercise of religion.
 (B)H.R. 4011 of the One Hundred Eighth Congress, which became Public Law 108–333, the North Korea Human Rights Act of 2004, which directs the Secretary of State and the Secretary of Homeland Security to report annually on measures taken to facilitate access to the United States refugee program by persons fleeing countries of particular concern for violations of religious freedom.
 (C)H.R. 6198 of the One Hundred Ninth Congress, which became Public Law 109–293, the Iran Freedom Support Act, which holds the current regime in Iran accountable for its threatening behavior and supports a transition to democracy in Iran and states that assistance may be provided only to an individual, organization, or entity that supports freedom of religion while also expressing the sense of Congress that U.S. officials and representatives should draw international attention to Iran’s violations of human rights and freedom of religion.
 (D)House Resolution 1370 of the One Hundred Tenth Congress, calling on the Government of the People’s Republic of China to immediately end abuses of the human rights of its citizens, to cease repression of Tibetan and Uyghur people, and to end its support for the Governments of Sudan and Burma to ensure that the Beijing 2008 Olympic Games take place in an atmosphere that honors the Olympic traditions of freedom and openness.
 (E)House Resolution 944 of the One Hundred Eleventh Congress, expressing the sense of the House of Representatives on the protection of members of vulnerable religious and ethnic minority communities in Iraq.
 (F)House Resolution 134 of the One Hundred Twelfth Congress, condemning the Government of Iran for its state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights.
 (G)House Resolution 306 of the One Hundred Twelfth Congress, urging the Republic of Turkey to safeguard its Christian heritage and to return confiscated church properties.
 (H)House Resolution 484 of the One Hundred Twelfth Congress, calling on the Government of the Socialist Republic of Vietnam to respect basic human rights and cease abusing vague national security provisions such as articles 79 and 88 of the Vietnamese penal code which are often the pretext to arrest and detain citizens who peacefully advocate for religious and political freedom.
 (I)House Resolution 556 of the One Hundred and Twelfth Congress, condemning the Government of Iran for its continued persecution, imprisonment, and sentencing of Youcef Nadarkhani on the charge of apostasy.
 (J)H.R. 515 of the One Hundred Twelfth Congress, which became Public Law 112–81, to reauthorize the Belarus Democracy Act of 2004, which authorizes the denial of United States entry to members of the security or law enforcement services who have participated in the persecution of religious groups or human rights defenders.
 (K)House Resolution 418 of the One Hundred and Thirteenth Congress, urging the Government of Burma to end the persecution of the Rohingya people and respect internationally recognized human rights for all ethnic and religious minority groups.
 (L)House Resolution 599 of the One Hundred Thirteenth Congress, urging the Government of the People’s Republic of China to respect the freedom of assembly, expression, and religion and all fundamental human rights and the rule of law for all its citizens and to stop censoring discussion of the 1989 Ti­an­an­men Square demonstrations and their violent suppression.
 (M)House Resolution 683 of the One Hundred Thirteenth Congress, expressing the sense of the House of Representatives on the current situation in Iraq and the urgent need to protect religious minorities from the persecution from the Sunni Islamist insurgent and terrorist group the Islamic State in Iraq and Levant (ISIL) as it expands its control over areas in northwestern Iraq.
 (N)House Resolution 707 of the One Hundred Thirteenth Congress, condemning all forms of anti-Semitism and rejecting attempts to justify anti-Jewish hatred or violent attacks as an acceptable expression of disapproval or frustration over political events in the Middle East or elsewhere.
 (O)H.R. 301 of the One Hundred Thirteenth Congress, which became Public 113–161, to provide for the establishment of the Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia.
 (P)House Resolution 754 of the One Hundred Thirteenth Congress, condemning the Government of Iran for its gross human rights violations..
 (b)PolicySection 2(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(b)) is amended— (1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
 (2)by inserting after paragraph (1) the following new paragraph:  (2)To ensure that religious freedom is a central component of United States foreign policy and receives the appropriate prioritization across government agencies, including in bilateral diplomacy, multilateral diplomacy, public diplomacy, and programmatic activities of the United States government.;
 (3)in paragraph (4) (as so redesignated), by inserting and non-state actors after persecuting regimes; and (4)by adding at the end the following new paragraphs:
					
 (7)To work in coalition with international partners in support of religious freedom in those countries whose governments violate religious freedom or do not take action against those who violate religious freedom or in those cases in which non-state actors perpetrate violations of religious freedom.
 (8)To work with foreign governments and in international fora to support rule of law, good governance, and a vigorous civil society and advocate in support of prisoners of conscience abroad whose detentions violate their freedom of religion or belief..
 3.DefinitionsSection 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402) is amended— (1)in paragraph (13)(A)—
 (A)in clause (iv), by striking or at the end; and (B)by adding at the end the following new clause:
					
 (vi)having no religious beliefs; or; and (2)by adding at the end the following new paragraph:
				
 (14)Non-state actorThe term non-state actor means any entity outside of government, including an extremist group or terrorist organization.. IDepartment of State activities 101.Office on International Religious Freedom; Ambassador at Large for International Religious Freedom (a)AppointmentSection 101(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6411(b)) is amended by adding at the end before the period the following: , and shall report directly to the Secretary of State.
 (b)Advisory roleSection 101(c)(2) of the International Religious Freedom Act of 1998 (22 U.S.C. 6411(c)(2)) is amended by striking a principal adviser and inserting the principal adviser.
				102.Reports
 (a)Annual report on international religious freedom; deadline for submissionSection 102(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)) is amended—
 (1)in subparagraph (A)— (A)in clause (ii), by adding at the end before the semicolon the following: or perpetrated by non-state actors;
 (B)in clause (iii)— (i)by adding at the end before the semicolon the following: or perpetrated by non-state actors; and
 (ii)by striking and at the end; (C)by redesignating clause (iv) as clause (vii); and
 (D)by inserting after clause (iii) (as so amended) the following new clauses:  (iv)particularly severe violations of religious freedom occurring in the country but where a government does not exist or the government does not control its territory;
 (v)an identification of whether the country is designated or re-designated as a country of particular concern for religious freedom under section 402 and, if the country is designated or re-designated as a country of particular concern for religious freedom, a description of the presidential action or actions that have been taken with respect to the country as described in section 402;
 (vi)an identification of prisoners in that country pursuant to section 108; and; and (2)in subparagraph (C)—
 (A)by striking A description and inserting A comprehensive description; (B)by striking the measures and inserting the specific measures; and
 (C)by adding at the end before the period the following: and an analysis of the impact of such actions and policies on the status of religious freedom in the country.
 (b)Annual report on international religious freedom; congressional hearings and briefings requiredSection 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)) is amended by adding at the end the following new paragraph:
					
 (3)Congressional hearings and briefings requiredThe Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate shall, not later than 30 days after the receipt by Congress of the report submitted under paragraph (1), hold hearings on the report, including any recommendations contained therein, and not later than 180 days after the date of completion of such hearings, the Ambassador at Large shall meet with such Committees to brief such Committees on the report and on progress to date with respect to implementation of such recommendations..
 (c)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to each Annual Report on International Religious Freedom that is required to be submitted to Congress under section 102 of the International Religious Freedom Act of 1998 (22 U.S.C. 6412) (as so amended) on or after such date of enactment.
				103.Training for Foreign Service officers
 (a)In generalSubsection (a) of section 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by inserting members of the United States Commission on International Religious Freedom, after International Religious Freedom Act of 1998,.
 (b)Other required trainingSection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at the end the following new subsection:
					
 (d)The Secretary of State, with the assistance of other relevant officials as specified in subsection (a), shall ensure that the standard training described in such subsection shall, at a minimum, be a required segment of each of the following:
 (1)The A–100 course attended by all officers of the Service. (2)The courses required of all officers of the Service prior to a posting abroad, tailored to the religious demography, status of religious freedom, and United States strategies for advancing religious freedom in the country of posting.
 (3)The courses required of all deputy chiefs of mission and all chiefs of mission..  (c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Ambassador at Large for International Religious Freedom and the Director of the National Foreign Affairs Training Center, shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a comprehensive plan for administering training of Foreign Service officers required under section 708 of the Foreign Service Act (22 U.S.C. 4028), as amended by this section.
 104.Programs and allocations of funds by United States missions abroadSection 106 of the International Religious Freedom Act of 1998 (22 U.S.C. 6415) is amended— (1)in the matter preceding paragraph (1), by striking sense of the Congress and inserting policy of the United States; and
 (2)in paragraphs (1) and (2), by striking should each place it appears and inserting shall. 105.Prisoner lists and issue briefs on religious freedom concerns (a)In generalSection 108(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6417(b)) is amended by inserting the United States Commission on International Religious Freedom, after United States chiefs of mission abroad,.
 (b)Availability of listsSection 108(c) of the International Religious Freedom Act of 1998 (22 U.S.C. 6417(c)) is amended by adding at the end the following: In addition, the Secretary of State shall transmit the lists of persons imprisoned, detained, or placed under house arrest prepared under subsection (b) not later than 180 days after the enactment of the Shahbaz Bhatti International Religious Freedom Act of 2015, and every 180 days thereafter, to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives, the Committee on Foreign Relations and the Committee on Appropriations of the Senate, the Tom Lantos Human Rights Commission, and the Senate Human Rights Caucus..
				106.Report on foreign assistance to promote religious freedom and religious engagement
 (a)In generalThe Secretary of State, in coordination with the Secretary of Defense, the Secretary of Homeland Security, and the Secretary of the Treasury, shall submit to Congress a report on the best uses of foreign assistance to promote the goals of religious freedom and religious engagement, while also making a distinction between these two goals.
 (b)ElementsThe report required by subsection (a) shall address how assistance and other United States government actions can strengthen the protection of religious minorities and dissenters, strengthen democratic institutions, and foster a vibrant civil society, and create civic space for religious debate and discussion.
 (c)DeadlineThe report required by subsection (a) shall be submitted to Congress not later than 180 days after the date on which the first Annual Report on International Religious Freedom required under section 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)) is submitted to Congress after the date of the enactment of this Act.
 (d)Hearings and briefingsThe information contained in the report required by subsection (a) report shall be included in the congressional hearings and briefings required in paragraph (3) of section 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)) (as added by section 102(b) of this Act).
				107.Reports on countries not designated as countries of particular concern for religious freedom
 (a)In generalNot later than 90 days after the date on which the President designates countries as a country of particular concern for religious freedom under section 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442), the Comptroller General of the United States shall submit to Congress a report on the lack of designation by the President of any other countries recommended for such designation by the United States Commission on International Religious Freedom.
 (b)Report relating to PakistanIn addition to the report required by subsection (a), the Comptroller General of the United States shall submit to Congress a report that focuses specifically on the lack of designation by the President of Pakistan as a country of particular concern for religious freedom under section 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442) despite the repeated recommendation for such designation by the United States Commission on International Religious Freedom.
				IIUnited States Commission on International Religious Freedom
 201.Report of the CommissionSection 205 of the International Religious Freedom Act of 1998 (22 U.S.C. 6433) is amended by adding at the end the following new subsection:
				
 (d)Congressional hearings and briefings requiredThe Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate shall, not later than 30 days after the receipt by Congress of the report submitted under subsection (a), hold hearings on the report, including any recommendations contained therein, and not later than 180 days after the date of completion of such hearings, the Commission shall meet with such Committees on the report and on progress with respect to implementation of such recommendations to date..
			IIINational Security Council
 301.Special Adviser on International Religious FreedomSection 101(k) of the National Security Act of 1947 (50 U.S.C. 3021(k)) is amended in the first sentence by inserting senior before director.
			IVPresidential actions
			401.Presidential actions in response to violations of religious freedom
 (a)Response to violations of religious freedomSection 401(a)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6441(a)(1)) is amended—
 (1)in subparagraph (A)(i), by adding at the end before the semicolon the following: or carried out by non-state actors in that country; and (2)in subparagraph (B), by inserting before , the President the following: and for each foreign country in which non-state actors carry out violations of religious freedom.
 (b)Presidential actionsSection 401(b)(2) of the International Religious Freedom Act of 1998 (22 U.S.C. 6441(b)(2)) is amended—
 (1)by striking September 1 of each year and inserting 30 days after the date on which each report is submitted under section 102(b); (2)by striking action and inserting 1 or more of the actions;
 (3)by inserting or in which non-state actors in that country carried out violations of religious freedom before at any time; (4)by striking September 1 of the preceding year and inserting the previous such report was submitted; and
 (5)by striking thereto) and all that follows and inserting thereto) the action may only be taken after the President certifies to Congress that the requirements of sections 403 and 404 have been satisfied..
 (c)ImplementationSection 401(c)(1)(B) of the International Religious Freedom Act of 1998 (22 U.S.C. 6441(c)(1)(B)) is amended by inserting or the non-state actors in that country, after special officials thereof,.
 (d)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to each Annual Report on International Religious Freedom that is required to be submitted to Congress under section 102 of the International Religious Freedom Act of 1998 (22 U.S.C. 6412) (as so amended) on or after such date of enactment.
				402.Presidential actions in response to particularly severe violations of religious freedom
 (a)Response to particularly severe violations of religious freedomSection 402(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(a)) is amended— (1)in paragraph (1)(A), by adding at the end before the semicolon the following: or carried out by non-state actors; and
 (2)in paragraph (2), by inserting , or a non-state actor has carried out, after engaged in or tolerated. (b)Designation of countries of particular concern for religious freedomSection 402(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A)—
 (i)by striking September 1 of each year and inserting 30 days after the date on which each report is submitted under section 102(b); (ii)by striking whether and inserting whether, during the preceding 12 months,;
 (iii)by inserting , or in which a non-state actor has carried out, after engaged in or tolerated each place it appears; and (iv)by striking during the preceding 12 months or since the date of the last review of that country under this subparagraph, whichever period is longer; and
 (B)in subparagraph (C)— (i)by inserting or non-state actor after foreign country; and
 (ii)by striking and may take place any time prior to September 1 of the respective year and inserting and before the date on which the report is submitted under section 102(b); (2)in paragraph (2), by inserting , or the non-state actor specifically responsible for the particularly severe violations of religious freedom, after by that government;
 (3)in paragraph (3)— (A)in the matter preceding subparagraph (A), by striking as soon as practicable and inserting not later than 30 days;
 (B)in subparagraph (A), by striking and at the end; (C)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following new subparagraph:  (C)the actions taken, the purposes of the actions taken, and evaluation of any previous actions taken pursuant to a designation by the President of a country as a country of particular concern for religious freedom under this section.; and 
 (4)by adding at the end the following new paragraph:  (4)TerminationA country that has been designated a country of particular concern for religious freedom under this section retains such designation until the President determines such designation should be terminated and submits to the appropriate congressional committees a report that includes the reasons for such termination..
 (c)Presidential actions with respect to countries of particular concern for religious freedomSection 402(c)(5) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(c)(5)) is amended—
 (1)in the second sentence— (A)by striking must and inserting shall;
 (B)by striking he determines and inserting the President determines; and (C)by adding at the end before the period the following: and include a description of the impact of the designation of such sanction or sanctions; and
 (2)by adding at the end the following new sentence: The President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that explains why the decision was made to designate the specific sanction or sanctions which the President determines satisfy the requirements of this subsection..
 403.ConsultationsSection 403(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6443(a)) is amended by striking As soon as practicable and inserting Not later than 30 days.
			404.Description of Presidential actions
 (a)In generalSection 405(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6445(a)) is amended— (1)by redesignating paragraphs (9) through (15) as paragraphs (10) through (16), respectively; and
 (2)by inserting after paragraph (8) the following new paragraph:  (9)The raising of concerns and initiation of actions through multilateral and regional bodies..
 (b)Conforming amendmentsThe International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.) is amended in sections 3(3), 401(c)(2), 402(c)(1)(A), 403(a), 404(a), 405(b), and 407(a) by striking paragraphs (9) through (15) each place it appears and inserting paragraphs (10) through (16).
 405.Presidential waiverSection 407(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6447(a)), as amended by section 404(b), is further amended by inserting for a period not to exceed 180 days after may waive.
			406.Termination of Presidential actions
 (a)In generalSection 409 of the International Religious Freedom Act of 1998 (22 U.S.C. 6449) is amended to read as follows:
					
 409.Termination of Presidential actionsAny Presidential action taken under this Act with respect to a foreign country shall remain in effect unless expressly terminated by Presidential actions based upon the determination by the President and certification to Congress that the foreign government has ceased or taken substantial and verifiable steps to cease the particularly severe violations of religious freedom..
 (b)Effective dateThe amendment made by this section takes effect on the date of the enactment of this Act and applies with respect to any Presidential action taken under the International Religious Freedom Act of 1998 (as so amended) on or after such date of enactment.
				VPromotion of religious freedom
 501.Assistance for promoting religious freedomSection 501 of the International Religious Freedom Act of 1998 is amended by adding at the end the following new subsection:
				
					(c)Economic support fund assistance
 (1)In generalSubject to paragraph (2), assistance authorized to be provided under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to the Economic Support Fund) should include assistance—
 (A)to entities and individuals in support of religious freedom, the rule of law, good governance, and the creation of a strong and vibrant civil society; and
 (B)to provide enhanced security for human rights and religious freedom defenders. (2)Limitation (A)In generalAssistance authorized to be provided under the provisions of law specified in subparagraph (B) may not be provided to a foreign government that is designated or re-designated as a country of particular concern for religious freedom under section 402 until the Secretary of State certifies to the appropriate congressional committees that the government of such country has agreed to use such funds to support improvements in respecting international standards of religious freedom for all its residents and to take measures to address discrimination and violence against religious minorities or dissenting members of the majority community in such country.
 (B)Provisions of lawThe provisions of law specified in this subparagraph are the following: (i)Chapter 4 of part II of the Foreign Assistance Act of 1961.
 (ii)Part II of the Foreign Assistance Act of 1961. (iii)The Arms Export Control Act.
 (3)WaiverThe President may waive for a period not to exceed 180 days the application of paragraph (2) if the President determines and reports to the appropriate congressional committees that—
 (A)the exercise of such waiver authority would further the purposes of this Act; or (B)it is important to the national interest of the United States to provide for the exercise of such waiver authority.
							(d)Programs To promote and protect freedom of religion or belief
 (1)In generalThe President, acting through the Federal departments and other entities described in paragraph (3)(B), is authorized to carry out programs related to the promotion and protection of freedom of religion or belief in foreign countries. Such programs shall focus on supporting civil society, especially in countries designated or re-designated as countries of particular concern for religious freedom under section 402, or recommended by the United States Commission on International Religious Freedom for such designation or re-designation.
 (2)ElementsPrograms carried out under paragraph (1) shall include proposed reforms to a country’s education systems to promote respect for religious tolerance and freedom.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the President $17,000,000 for each of the fiscal years 2016 through 2019 to carry out this subsection, of which—
 (A)$5,000,000 is authorized to be appropriated to each of the Office on International Religious Freedom within the Department of State, the National Endowment for Democracy, and the United States Institute for Peace; and
 (B)$2,000,000 is authorized to be appropriated to the United States Commission on International Religious Freedom.
 (e)Sense of CongressIt is the sense of Congress that the Secretary of State should prioritize the protection of religious minorities and places where these minorities reside and congregate when developing policy and directing programs that are administered by the Department of Defense..
 502.International broadcastingSection 502 of the International Religious Freedom Act of 1998 is amended— (1)by striking Section 303(a) and inserting (a) In general.—Section 303(a); and
 (2)by adding at the end the following new subsection:  (b)Availability of fundsAmounts authorized to be appropriated for democracy programs of the Bureau of Democracy, Human Rights and Labor of the Department of State, the United States Agency for International Development, and the Broadcasting Board of Governors are authorized to be used to support the development and implementation of innovative uses of the Internet and other electronic methods to support freedom of religion or belief abroad..
				
